—In related proceedings, inter alia, pursuant to Social Services Law § 384-b to terminate parental rights, the mother appeals from an order of the Family Court, Nassau County (Pudalov, J.), dated July 7, 1997, which, after a fact-finding hearing and a dispositional hearing, among other things, terminated her parental rights to the subject children and committed the children to the custody of the Commissioner of Social Services for the purposes of adoption.
Ordered that the order is affirmed, without costs or disbursements.
Despite the diligent efforts of the Department of Social Services to encourage and strengthen the parental relationship (see, Matter of Sheila G., 61 NY2d 368), the mother failed to meet various goals set for her by the agency and failed to plan for the children’s future (see, Matter of Star Leslie W., 63 NY2d 136). Accordingly, we agree with the Family Court that termination of the mother’s parental rights is in the best interests of the children.
The mother’s remaining contentions are without merit. Friedmann, J. P., Krausman, Luciano and Schmidt, JJ., concur.